Citation Nr: 0020005	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-04 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected paroxysmal tachycardia, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected cervical strain, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected left residuals of an injury of the left knee, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the RO.  



REMAND

The veteran seeks an increased ratings for his service-
connected paroxysmal tachycardia and left knee and cervical 
spine disabilities.  

Prior to January 12, 1998, the veteran's service-connected 
paroxysmal tachycardia was evaluated under 38 C.F.R. § 4.104 
including Diagnostic Code 7013.  Under that Diagnostic Code, 
paroxysmal tachycardia, when severe, with frequent attacks, 
was assigned a 30 percent rating. Where there are infrequent 
attacks, the rating was 10 percent.  

By regulatory amendment effective on January 12, 1998, 
however, substantive changes were made to the schedular 
criteria for evaluating diseases of the heart, as set forth 
in 38 C.F.R. § 4.104 including Diagnostic Codes 7000-7017. 
See 62 Fed. Reg. 65207- 65244 (1997).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal tachycardia.  Rather, Diagnostic 
Code 7010 concerns supraventricular arrhythmias. Diagnostic 
Code 7010 provides that paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year, documented by ECG or Holter monitor, 
warrants a 30 percent evaluation.  Permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, documented by ECG or Holter 
monitor, warrants a 10 percent evaluation.  

The most recent VA examination was conducted in May 2000.  
The claims file at that time included a report of a February 
1998 Holter monitor test.  However, it does not appear to the 
Board that the examiner reviewed that report at the time of 
the most recent VA examination.  In addition, the veteran 
reported that he had weekly episodes of tachycardia, but the 
examiner did not comment on the degree of impairment in terms 
of the rating schedule.  

With regard to the service-connected left knee and cervical 
spine disabilities, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

On the most recent VA examination, the veteran reported 
having pain and weakness of the left knee with a give-away 
feeling on normal activity.  He also reported flare-ups once 
every six months.  

Regarding the spine, during the examination, the veteran 
reported lower and mid back pain that occurred every day at a 
low level with associated weakness, stiffness, fatigability 
and lack of endurance.  He indicated that he took a muscle 
relaxer for muscle spasm.  He reported that, during a flare-
up, he had to lie still or on his back with his legs 
elevated.  

On examination of the spine, the examiner stated that the 
neck was nontender with full range of motion.  The examiner 
noted that the range of motion of the left knee was grossly 
full without crepitus.  The result of the range of motions 
studies, however, were not included with the most recent 
examination report.  In addition, the examiner did not 
comment on the degree of impairment in terms of the rating 
schedule.  

As such, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disabilities at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  

In addition, any pertinent treatment records regarding the 
claimed disabilities should be obtained for review, to 
include reports of range of motion studies done in 
conjunction with the May 2000 VA examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
paroxysmal tachycardia, the residuals of 
the left knee injury and the cervical 
strain since January 2000.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request that 
have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left knee and cervical spine disorders.  
All indicated tests, including X-ray 
studies and range of motion studies, must 
be conducted.  The claims file must be 
made available for review.  The examiner 
should state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left knee and cervical 
spine disorders.  The examiner should 
also be requested to determine whether, 
and to what extent, the left knee and 
cervical spine exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  A complete 
rationale for any opinion expressed must 
be provided. 

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the service-connected 
paroxysmal tachycardia.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
express an opinion as to whether or not 
the veteran has severe, frequent attacks 
of paroxysmal tachycardia, or whether or 
not he has more than 4 episodes of 
paroxysmal tachycardia per year 
documented by ECG or Holter monitor.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After completing the development 
requested hereinabove, the RO should 
review the veteran's claims.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


